Exhibit 10.1

[g264141kgi001.jpg]

[g264141kgi002.jpg]

 

October 5, 2007

Symmetry Medical Inc.
220 West Market Street
Warsaw, Indiana 46580
Attention: Chief Financial Officer

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of June
13, 2006, as amended (the “Credit Agreement”), among Symmetry Medical Inc., a
Delaware corporation (the “Borrower”), the banks and other financial
institutions named therein (collectively, the “Lenders”), Wachovia Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), General Electric Capital Corporation, as
Syndication Agent for the Lenders, and CIT Lending Services Corporation and
Charter One Bank, N.A., as Documentation Agents for the Lenders. Capitalized
terms used herein without definition shall have the meanings given to them in
the Credit Agreement.

The Borrower has delivered notice to the Administrative Agent and the Lenders
that during the period from 1999 through October, 2007, management estimates
that the Borrower’s Sheffield, UK operating unit overstated revenue and income
before taxes by amounts estimated to be approximately $12 to $16 million. Based
upon such overstatements, the Borrower has failed to comply with the provisions
of Section 5.3, Section 5.8, Section 5.10, Sections 5.11(a)-(c), Section 5.15,
Sections 6.1(a)-(b), Section 6.4, Section 6.7(i) and Article VII of the Credit
Agreement. As a result of such noncompliance, Events of Default (collectively,
in the singular, the “Specified Default”) have occurred and are continuing. The
Borrower has requested that the Administrative Agent and the Required Lenders
forbear, until January 7, 2008, from exercising their rights and remedies solely
in respect of the Specified Default, and the Administrative Agent and the
Required Lenders have agreed to such forbearance on the terms and conditions set
forth herein.

Accordingly, in consideration of the representations, warranties, covenants and
agreements made by the Borrower in this letter and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Administrative Agent and the Required Lenders hereby agree to forbear, until
January 7, 2008, from the exercise of their rights or remedies solely in respect
of the Specified Default, whether such rights and remedies are available under
the Credit Agreement, the other Credit Documents, applicable law or otherwise.
Notwithstanding the foregoing, the Borrower acknowledges and agrees that during
the time period from the date of this letter until January 7, 2008 (the
“Forbearance Period”), no


--------------------------------------------------------------------------------


Borrowing of Revolving Loans, Swingline Loans or Letters of Credit shall be
allowed. The Borrower further acknowledges and agrees that during the
Forbearance Period, upon expiration of the applicable Interest Period for each
LIBOR Loan, such LIBOR Loan shall convert to a Base Rate Loan.

As an inducement to obtain the agreements set forth herein, the Borrower
represents and warrants to the Administrative Agent and the Lenders that (i)
each of the representations and warranties of the Borrower contained in the
Credit Agreement and in the other Credit Documents (other than the
representations and warranties constituting a part of the Specified Default) is
true and correct in all material respects on and as of the date hereof with the
same effect as if made on and as of the date hereof (except to the extent any
such representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty is true and correct
in all material respects as of such date), and (ii) no Default or Event of
Default (other than the Specified Default) has occurred and is continuing.

The Borrower acknowledges that the forbearance given hereby is temporary in
nature and that if the Specified Default should be continuing under the Credit
Agreement at any time after January 7, 2008, or if any other Default or Event of
Default (including any breach of any representation, warranty or covenant of the
Borrower contained in this letter) should occur and be continuing under the
Credit Agreement at any time, the Administrative Agent and the Lenders will be
under no further obligation to forbear the exercise of their rights and remedies
under this letter, the Credit Agreement, the other Credit Documents, applicable
law or otherwise. Each of the Subsidiary Guarantors agrees that nothing
contained in this letter shall discharge, diminish, limit or otherwise affect in
any respect its guaranty liability under the Credit Documents, and waives any
defense to its guaranty liability occasioned by this letter.

The Administrative Agent and Lenders have not waived, and are not by this letter
agreement waiving, any Events of Default (including the Specified Default) which
may be continuing on the date hereof or any Events of Default which may occur
after the date hereof (whether the same or similar to the Specified Default or
otherwise), and Administrative Agent and Lenders have not agreed to forbear with
respect to any of their rights or remedies concerning any Events of Default
(other than, during the Forbearance Period, the Specified Default to the extent
expressly set forth herein), which may have occurred or are continuing as of the
date hereof or which may occur after the date hereof.

The parties hereto acknowledge, confirm and agree that any misrepresentation by
Borrower, or any failure of Borrower to comply with the covenants, conditions
and agreements contained in any Credit Documents (other than the Specified
Default), herein or in any other agreement, document or instrument at any time
executed and/or delivered by Borrower with, to or in favor of Lenders shall
constitute an Event of Default hereunder, under the Credit Agreement and the
other Credit Documents.

2


--------------------------------------------------------------------------------


The Borrower and each of its Subsidiaries and Affiliates hereby release the
Administrative Agent, the Lenders, and the Administrative Agent’s and the
Lenders’ respective officers, employees, representatives, agents, counsel and
directors (each a “Releasee”) from any and all actions, causes of action,
claims, demands, damages and liabilities of whatever kind or nature, in law or
in equity, now known or unknown, suspected or unsuspected to the extent that any
of the foregoing arises from any action or failure to act on or prior to the
date hereof (each a “Claim”). The Borrower understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release. Borrower agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above. The Borrower, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by the Borrower pursuant to the release set forth above. If the
Borrower or any of its successors, assigns or other legal representations
violates the foregoing covenant, the Borrower, for itself and its successors,
assigns and legal representatives, agrees to pay, in addition to such other
damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

This letter represents the entire understanding and agreement between the
Borrower, the Administrative Agent and the Required Lenders with respect to the
subject matter hereof and, therefore, supersedes all prior negotiations between
the parties concerning forbearance by the Administrative Agent and the Required
Lenders with respect to the Specified Default and cannot be amended,
supplemented or changed orally, but only by an agreement in writing which makes
specific reference to this letter and which is signed by the party against whom
enforcement of any such amendment, supplement or modification is sought.

The agreement of the Required Lenders as set forth herein is limited as
specified, and shall not constitute or be deemed to constitute an amendment,
modification or waiver of any provision of the Credit Agreement or any other
Credit Document or a waiver of any Default or Event of Default except as
expressly set forth herein.

This letter shall be governed by and construed and enforced in accordance with
the laws of the State of New York (including Sections 5-1401 and 5-1402 of the
New York General Obligations Law, but excluding all other choice of law and
conflicts of law rules). This letter may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

[Signatures begin on following page.]

3


--------------------------------------------------------------------------------


If you are in agreement with the terms of this letter, please indicate your
acceptance by signing below.

Very truly yours,

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender,
Swingline Lenders and as a Lender

 

 

 

By:

/s/ Kirk Tesch

 

 

 

 

Title:

Vice President

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication Agent and as a Lender

 

 

 

By:

/s/ David R. Campbell

 

 

 

 

Title:

SVP, Duly Authorized Signatory

 

 

 

CIT LENDING SERVICES CORPORATION, as Documentation Agent and as a Lender

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

CHARTER ONE BANK, N.A., as Documentation Agent and as a Lender

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

RBS CITIZENS, N.A., as Documentation Agent and Lender

 

 

 

By:

/s/ André A. Nazareth

 

 

 

 

Title:

Vice President

 

(signatures continued)

4


--------------------------------------------------------------------------------


 

ANTARES CAPITAL CORPORATION

 

 

 

By:

/s/ Martin J. Mahoney

 

 

 

 

Title:

Duly Authorized Signatory

 

 

 

PB CAPITAL CORPORATION

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

FIFTH THIRD BANK

 

 

 

By:

/s/ Allen Brouwer

 

 

 

 

Title:

Assistant Vice President

 

 

 

NATIONAL CITY BANK

 

 

 

By:

/s/ Jeff Dysert

 

 

 

 

Title:

Vice President

 

 

 

WELLS FARGO HSBC TRADE BANK, N.A.

 

 

 

By:

/s/ Scott Albert

 

 

 

 

Title:

Vice President

 

(signatures continued)

5


--------------------------------------------------------------------------------


 

THE NORTHERN TRUST COMPANY

 

 

 

By:

/s/ Jared Hall

 

 

 

 

Title:

Vice President

 

 

 

COMERICA BANK

 

 

 

By:

/s/ Kristy Ahee

 

 

 

 

Title:

Assistant Vice President

 

 

 

NAVIGATOR CDO 2004, LTD, as a Lender

 

By:

Antares Asset Management Inc., as Collateral Manager

 

 

 

By:

/s/ John Campos

 

 

 

 

Title:

Authorized Signatory

 

Agreed to and accepted as of the date hereof:

 

 

 

SYMMETRY MEDICAL INC.

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

Title:

Chief Financial Officer

 

 

 

SYMMETRY MEDICAL USA INC.,

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

Title:

Chief Financial Officer

 

 

 

SYMMETRY MEDICAL INTERNATIONAL INC.

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

Title:

Chief Financial Officer

 

 

(signatures continued)

6


--------------------------------------------------------------------------------


 

METTIS GROUP INC.

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

Title:

Chief Financial Officer

 

 

 

ULTREXX, INC.

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

Title:

Chief Financial Officer

 

 

 

JET ENGINEERING, INC.

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

Title:

Chief Financial Officer

 

 

 

RILEY MEDICAL, INC.

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

Title:

Chief Financial Officer

 

 

 

SMA REAL ESTATE, LLC

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

Title:

Chief Financial Officer

 

 

(signatures continued)

7


--------------------------------------------------------------------------------


 

SYMMETRY MEDICAL EVERST, LLC

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

Title:

Chief Financial Officer

 

 

 

TNCO, INC.

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

Title:

Chief Financial Officer

 

 

 

SPECIALTY SURGICAL INSTRUMENTATION, INC.

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

Title:

Chief Financial Officer

 

 

 

UCA, LLC

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

Title:

Chief Financial Officer

 

 

 

SYMMETRY MEDICAL SSI REAL ESTATE, LLC

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

Title:

Chief Financial Officer

 

 

8


--------------------------------------------------------------------------------